 AVCO 'MANUFACTURING CORPORATION421after directed : (1) All maintenance department employees; (2) allgarage' employees.If a majority in both voting groups vote for thePetitioner, they will betaken to have indicated a preference for oneover-all maintenance department unit, and the Board, under the cir-,cumstances, finds slich a unit 't6 be appropriate for the' purposes of,collective bargaining.In the event the Petitioner or the Intervenorestablishes a majority in voting group (1) alone, the Board finds theexisting maintenance department unit to be separately appropriate.9[Text of Direction of Elections omitted from publication in thisVolume.]9 The parties are agreed that the-attendance of one employee,classified as an ovengreaser,is so irregular as-.to i ake him Ineligibleto vote in an election.We find inaccordance with the stipulation of the parties that the oven-greaser is not eligible to voteIn the election.'BRIDGEPORT-LYCOMINGDIVISION,Avco MANUFACTURINGCORPORATIONandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT ANDAGRICULTURALIMPLEMENT WORKERS OFAMERICA,UAW-CIO, PE-TITIONER.Case No. 9-RC-4663.November 19, 195Supplemental Decision and Direction of ElectionOn September 18, 1952, the Board issued a Decision and Directionof Elections herein, establishing two voting groups at the Employer'sStratford, Connecticut, plant : Group (a) comprising all technicaland office clerical employees, and group (b) comprising all profes-sional employees.'The Petitioner desires to have the Board amendthis Decision and Direction by including in group (a) the plant cleri-. cal employees.The Employer opposes their inclusion.Where, as here, there is disagreement between the parties as to the'placement of plant clericals, it is the established practice of the Boardto exclude them from units of office clerical employees.2However,they may appropriately ;become: part of the Petitioner's existing pro-duction and maintenance unit if they and the Petitioner so desire..Accordingly, we will direct a self-determination election in an addi-tional voting group, which we will designate group (c), comprisingall plant clerical employees at the Employer's Stratford, Connecticut,plant,excluding confidential employees,managerial employees,guards, and supervisors.If a majority of the employees in this vot-ing group. select the Petitioner, they will be taken to have indicated100 NLRB No. 185.2Chrysler Corporation (Dodge Main Plant),76 NLRB55;Wilson & Company, 97NLRB 1388.101 NLRB No. 115.- - 422DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir desire to be included in the production and maintenance unitcurrently representedby thePetitioner,and the Regional Directorshall issue a certification of results.of election to that effect.[Text of Direction of Election 8 omitted from publication in thisvolume.]MEMBERS STYLES and PETERSON took no part in the consideration ofthe above Supplemental Decision and Direction of Election.'We hereby direct the Regional Director not to proceedwiththe election herein directed.until he shallhavefirst determined that the Petitioner has a sufficient showing of interestin this group.Great AtlanticitPacificTea Company,99 NLRB 1500.BRYANT FINISHING CO., INC.andUNITEDTExTU.EWoRuERsorAMERICA, AFL, PETITIONERTHE PAWTUXET VALLEY DYEING CO., INC.andUNITED TEXTILEWORKERS OF AMERICA, AFL, PETITIONERTHIES DYEING MILLS, INC.andUNITED TEXTILEWORKERS OFAMERICA, AFL, PETITIONERGEORGE E. MousLEY COMPANY, INC., AND MILLBURN MILLS, INC.andUNITED TEXTILE WORKERS OF AMERICA, AFL, PETITIONER.CasesNos. 1-RC-2835,1-RC4836,1-RC-f837, and 1-RC-284O.Novem-ber 19,1952Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Sidney A. Co-ven, hearing officer.'The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-mem-ber panel [Members Houston, Murdock, and Styles].Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers?3.The Intervenor contends that its collective bargaining contractswith the Employers should bar the instant petitions.The Petitioner1These cases were consolidated by order of the Regional Director on July 2, 1952.f TextileWorkers Union of America,CIO, herein termed the Intervenor,was grantedintervention at the hearing.101 NLRB No. 95.